Citation Nr: 1639723	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  04-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD). 

 2. Whether new and material evidence has been received to reopen the previously denied claim of service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for emphysema.

4.  Entitlement to an increased disability rating in excess of 30 percent for coccidioidomycosis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to a disability rating in excess of 10 percent for migraine headaches, prior to July 21, 2011, and a rating in excess of 30 percent for migraine headaches beginning from July 21, 2011.

7.  Entitlement to a compensable rating for bilateral hearing loss. 

8.  Entitlement to a compensable disability rating for leg length discrepancy. 

9.  Entitlement to an increased disability rating in excess of 10 percent for angular glaucoma. 

10.  Entitlement to an increased disability rating for low back disability, manifested by degenerative disc disease (claimed as lumbar strain). 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

12.  Entitlement to eligibility for Service Disabled Veteran's Insurance (RH) under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from July 1971 to January 1979. 

This case comes to the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter has been previously before the Board on multiple occasions, most recently in July 2015, when the claim of service connection for a psychiatric condition and to reopen the claim of service connection for TBI were denied.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in January 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

A May 2015 rating decision is also on appeal.  That decision denied (1) an increased rating for coccidioidomycosis; (2) service connection for emphysema; (3) reopening a claim of service connection for diabetes mellitus; (4) reopening a claim of service connection for asthma; (5) reopening a claim of service connection for sleep apnea; and (6) reopening a claim of service connection for chronic obstructive pulmonary disease.  In a May 2016 notice of disagreement (NOD), the Veteran, through his attorney, disagreed with the issues involving: (1) an increased rating for coccidioidomycosis; and (2) entitlement to service connection for emphysema.  The NOD also identified the issue of (3) entitlement to a TDIU.  Those three issues are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues listed on the title page from 6 to 12 were previously remanded by the Board in July 2015.  Those issues currently remain pending before the Agencies of Original Jurisdiction (AOJs), and are not currently within the scope of the instant remand.  See 38 C.F.R. § 17.38 (2015).  

The issues of service connection for TBI; service connection for emphysema; an increased disability rating in excess of 30 percent for coccidioidomycosis; and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disorder is shown to have been incurred during service. 

2.  The evidence received since the January 2011 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A psychiatric condition was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Because evidence received since January 2011 is new and material, the claim of service connection for a TBI is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current psychiatric condition has been diagnosed.  The record contains diagnoses of, most recently, depressive disorder, NOS  (July 2011 VA examination), and panic disorder with agoraphobia, dysthymia, and PTSD (October 2009 private psychiatric examination).  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran experienced symptoms during service.  He was treated for nervousness in December 1968, and the April 1971 separation examination notes a history intermittent trouble sleeping and nightmares secondary to worry.  In light of this positive evidence, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's psychiatric symptoms are related to the injury during service.  On this question, there is some conflicting evidence.  Overall, however, after careful consideration of the concerns raised by the parties in the JMPR, the Board can identify no compelling reason to find the favorable evidence more probative than the unfavorable evidence.  

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

II.  TBI

The Veteran is seeking to reopen a prior claim of service connection for TBI.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Here, in the JMPR, the parties noted the Board's prior finding that no new and material evidence had been submitted since a final denial of the claim of service connection for TBI in January 2011.  The parties did not dispute the Board's finding, and the Board now finds no reason to revise that prior finding.  However, with regard to whether new and material evidence had been received, the parties noted that the Veteran submitted an October 2011 statement from his private physician, averring that he had "memory impairment related to a history of head injury."

The Board finds that this evidence is new and material because it relates to whether his current symptoms are the result of a head injury during service.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for TBI.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

All duties to notify and assist have been provided as to this petition to reopen.  The Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, the duty is satisfied.  VA has also met the duty to assist the Veteran in the development of the issue because all those VA and private treatment records indicated as relevant are of record, and the Board is remanding the reopened claim for a VA exam. 

ORDER

Service connection for an acquired psychiatric disorder are met.  

As new and material evidence has been received to reopen the claim of service connection for a TBI, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is needed before a final decision may be reached.  

TBI

The Board finds that a new VA examination is needed to address the claim of service connection for TBI because the evidence currently of record is not adequate to address all the complex medical questions raised in the appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015).

Manlincon Issues

The remaining claims must be remanded for issuance of an SOC.  The claims were denied in a May 2015 rating decision.  The Veteran, through his representative, filed a VA Form 21-0958, Notice of Disagreement (NOD), in May 2016.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed TBI disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all TBI disorders found extant.  If the Veteran previously had any such TBI condition, but it is no longer extant, when did that condition resolve?

(b)  If diagnosed, is it at least as likely as not (i.e., at least equally probable) that the TBI disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to assume as true that the Veteran had a head injury during service and that he reported depression/excessive worry, loss of memory and nervous trouble at service discharge.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim of service connection for a TBI with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

3.  Issue the Veteran an SOC with respect to the claims of service connection for emphysema; an increased disability rating in excess of 30 percent for coccidioidomycosis; and a TDIU.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


